Name: Regulation (EEC) No 768/73 of the Commission of 26 February 1973 amending Regulation (EEC) No 2552/69 of 17 December 1969 determining the conditions for the admission of Bourbon whiskey under subheading No 22.09 C III a) of the Common Customs Tariff
 Type: Regulation
 Subject Matter: international trade;  tariff policy;  America;  beverages and sugar;  documentation
 Date Published: nan

 26 . 3 . 73 Official Journal of the European Communities No L 77/25 REGULATION (EEC) No 768/73 OF THE COMMISSION of 26 February 1973 amending Regulation (EEC) No 2552/69 of 17 December 1969 determining the con ­ ditions for the admission of Bourbon whiskey under subheading No 22.09 C III a) of the Common Customs Tariff THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the Euro ­ pean Economic Community ; Having regard to Council Regulation (EEC) No 97/69 . i 1 ) of 16 January 1969 on measures to be taken for the uniform application of the nomencla ­ ture of the Common Customs Tariff; Whereas Commission Regulation (EEC) No 2552/69 ( 2 ) of 17 December 1969 makes admission under subheading No 22.09 C III a) of Bourbon whiskey subject to the presentation of a certificate of authenticity in the form set out in Annex I to the said Regulation ; whereas in Annex II to the same Regulation it is laid down that the body issuing the certificate of authenticity shall be the US Treasury Department, Internal Revenue Service, Washington DC; Whereas the Mission of the United States to the European Communities stated in its note of 3 No ­ vember 1972 that, following the creation of the Bureau of Alcohol, Tobacco and Firearms, it is that Bureau which is henceforth responsible for issuing certificates of authenticity for Bourbon whiskey instead of the Internal Revenue Service ; Whereas experience has also shown that in the aforesaid Regulation certain other amendments are necessary in order to avoid differences in application ; Whereas the provisions of this Regulation are in accordance with the Opinion of the Committee on Nomenclature of the Common Customs Tariff; HAS ADOPTED THIS REGULATION : Article 1 Article 2 ( 1 ) of Regulation (EEC) No 2552/69 of 17 December 1969 is replaced by the following: ' 1 . The certificate shall be in the form set out in Annex I to this Regulation. The size of the certi ­ ficate shal be approximately 21 cm X 30 cm. White paper with a yellow border shall be used.' Article 2 Article 7 of Regulation (EEC) No 2552/69 of 17 De ­ cember 1969 is deleted . Article 3 Annexes I and II to Regulation (EEC) No 2552/69 of 17 December 1969 are replaced by Annexes I and II to this Regulation . Article 4 This Regulation shall enter into force on 1 April 1973 . Nevertheless, Bourbon whiskey may, up to and including 30 June 1973 , continue to be admitted under subheading No 22.09 C III a) upon presenta ­ tion of a certificate of authenticity meeting the requirements specified in Regulation (EEC) No 2552/69 of 17 December 1969 as it applies up to and including 31 March 1973 . This Regulation shall be binding in its entirety and directly applicable in all Member States . Done in Brussels, 26 February 1973 . For the Commission The President Francois-Xavier ORTOLI (x) OJ No L 14, 21 . 1 . 1969 , p. 1 . (a) OJNoL 320 , 20. 12 . 1969, p. 19 . A N N E X I  A N N EX E 1  A N H A N G I  A LL EG A TO I  B IJ LA G E I  B IL A G 1 (F ro nt  re ct o  V or de rs ei te  re ct o  re ct o  fo rs id e) C er ti fi ca te of au th en ti ci ty C er ti fi ca t d 'a u th en ti ci tÃ © C er ti fi ca to di au te nt ic it Ã C er ti fi ca at va n ec ht he id Ã  gt he ds ­ ce rt if ik at B O U R B O N W H IS K E Y Ec ht he its ze ug ni s N 0 C on si gn or (N am e an d ad dr es s) .. Ex pÃ © di te ur (N om et ad re ss e) A bs en de r (N am e un d A ns ch rif t) Sp ed ito re (C og no m e e in di riz zo ) A fz en de r (N aa m en ad re s) A fs en de r (N av n og ad re ss e) Sh ip pe d by S/ S  by ai r Ex pÃ © di Ã © pa r ba te au  pa r av io n V er sc hi fft du rc h M /S  ve rs an dt du rc h Fl ug ze ug Sp ed ito pe r na ve  co n ae ro pl an o V er sc he ep t pe r sc hi p  ve rz on de n pe r vl ie gt ui g .. Fo rÃ § en de ls es m Ã ¢d e, sk ib /f ly Co ns ig ne e (N am e an d ad dr es s) D es tin at ai re (N om et ad re ss e) Em pf Ã ¤n ge r (N am e un d A dr es se ) D es tin at ar io (C og no m e e in di riz zo ) O nt bi ed er (N aa m en ad re s) M od ta ge r (N av n og ad re ss e) No L 77/26 Official Journal of the European Communities 26. 3 . 73 Q ua nt ity - N om br e - A nz ah l Q ua nt itÃ - A an ta l - A nt al W ei gh t - Po id s - G ew ic ht Pe so - G ew ic ht - V Ã ¦ gt N um be r of pa ck ag es N om br e de co li s A nz ah l de r P ac ks ti ic ke N um er o de i co ll i A an ta l co ll i A nt al ko ll i Se ri al nu m be rs Ã ´Ã ¯ m ar ks M ar qu es Sc nu m Ã ©r os Z ei ch en Sc N um m er n M ar ch e e nu m er i M er ke n en nu m m er s M Ã ¦ rk er og nu m re Q ua nt ity (L itr es ) Q ua nt itÃ © (L itr es ) M en ge (L ite r) Q ua nt itÃ (L itr i) H oe ve el he id (L ite rs ) K va nt um (li te r) O bs er va ti on s O bs er va ti on s B em er ku ng en O ss er va zi on i O pm er ki ng en B em Ã ¦ rk ni ng er C as ks F Ã »t s F Ã ¤s se r F us ti F us te n F ad e B ot tl es B ou te il le s F la sc he n B ot tig lie F le ss en F la sk er g ro ss b ru t b ru tt o lo rd o b ru to b ru tt o n e t n e t n e tt o n e tt o n e tt o n e tt o 26 . 3 . 73 Official Journal of the European Communities No L 77/27 The Bureau of Alcohol , Tobacco and Firearms certifies that the above Bourbon whiskey was distilled in the United States at not exceeding 160 ° proof (80 ° Gay-Lussac) from a fermented mash of grain of which not less than 51% was corn grain (maize ) and aged for not less than two years in charred new oak containers . Le Bureau of Alcohol , Tobacco and Firearms , certifie que le whisky Bourbon dÃ ©crit ci-dessus a Ã ©tÃ © obtenu aux U.S.A. directement a 160 ° proof (80 ° Gay-Lussac) au maximum, exclusivement par distillation de moÃ »ts fermentÃ ©s d'un melange de cÃ ©rÃ ©ales contenant au moins 51% de grains de mais et qu'il a vieilli pendant au moins deux ans en fÃ »ts de chÃ ªne neufs superficiellement car ­ bonisÃ ©s . Das Bureau of Alcohol , Tobacco and Firearms , bestÃ ¤tigt , daÃ  der obengenannte Bourbon-Whiskey in den USA unmittelbar mit einer Starke von hÃ ¶chstens 160 ° proof (80 ° Gay-Lussac) durch Destil ­ lation aus vergorener Getreidemaische mit einem Anteil an Mais von mindestens 51 Gewichts ­ hundertteilen hergestellt wurde und daf? er mindestens 2 Jahre in neuen , innen angekohlten EichenfÃ ¤ssern gelagert hat . H Bureau of Alcohol , Tobacco and Firearms , certifica che il whiskey Bourbon sopra descritto e stato ottenuto negli USA direttamente a non piÃ ¹ di 160 ° proof (80 ° Gay-Lussac) esclusivamente per distillazione di mosti fermentati di una miscela di cereali contenente almeno 51% di granturco e che e stato invecchiato per almeno due anni in fusti nuovi di quercia carbonizzati superficial ­ mente . Het Bureau of Alcohol , Tobacco and Firearms verklaart dat de hierboven omschreven Bourbon whiskey met een sterkte van niet meer dan 160 ° proof ( 80 ° Gay-Lussac) in de Verenigde Staten van Noord-Amerika in een produktiegang is verkregen uitsluitend door distillatie van gegist beslag van gemengde granen bestaande uit ten minste 51 gewichtspercenten (% ) mais en dat deze whiskey gedurende ten minste twee jaar is gelagerd in nieuwe, aan de binnenzijde verkoolde, eikehouten vaten . The Bureau of Alcohol , Tobacco and Firearms bekrÃ ¦fter , at forannÃ ¦rvnte Bourbon-whisky med en styrke pa hÃ ¸jst 160 ° proof (80 ° Gay-Lussac) er fremstillet i USA i en arbejdsgang udelukkende ved destillering af garret urt af en kornblanding indeholdende mindst 51% majs, og at den er lagret i mindst 2 ar i nye, indvendigt forkullede egetrÃ ¦sfade. Place and date of issue Lieu et date d'Ã ©mission Ort und Datum der Ausstellung Luogo e data di emissione Plaats en datum van afgifte Sted og dato for udstedelsen UNITED STATES DEPARTMENT OF THE TREASURY Bureau of Alcohol, Tobacco and Firearms (Signature of authorized Bureau Officer) (Signature du fonctionnaire habilitÃ ©) (Unterschrift des Zeichnungsberechtigten) (Firma del funzionario abilitato) (Handtekening van de gemachtigde ambtenaar) (Underskrift af autoriseret embedsmand) Seal of the Department of the Treasury Sceau du Department of the Treasury Stempel des Department of the Treasury Timbro dei Department of the Treasury Stempel van het Department of the Treasury Department of the Treasury's stempel No L 77/28 26. 3 . 73Official Journal of the European Communities ANNEX U Issuing body Exporting country United States Department of the Treasury , United States of America Bureau of Alcohol , Tobacco and Firearms Washington DC. or its authorized regional Offices